Opinion by
Ekwall, J.
It was stipulated that the Federal Reserve bank certified dual rates of exchange for the currency involved in the liquidation of entries 767844 and 2130 for the dates of exportation of the merchandise covered by the entries, and that the circumstances relating to the liquidation of the said entries are similar in all material respects to those in Abstract 54732. In view of this stipulation and following the cited decision it was held that the currency of the invoices should have been converted in the manner directed by the judgment of this court in said Abstract 54732, in accordance with Bureau of Customs Circular Letter No. 2675, dated October 19, 1949. Altimeters, stipulated to be *294similar in all material respects to those the subject of L. Oppleman, Inc. v. United States (3 Cust. Ct. 167, C. D. 225), were held dutiable at 15 percent under paragraph 372, as modified by T. D. 51802, insofar as such claim covers certain items on the invoice accompanying entry 2130.